B. F. SAFFOLD, J.
The appellees sued the appellant Cross and B. F. Sawyer, as partners, on a negotiable promissory note payable to them, and signed by B. F. Sawyer & Co. Judgment by default was taken against Sawyer, but Cross *9pleaded non est factum, upon which issue was joined. The plaintiffs, endeavoring to prove that Cross was a partner of Sawyer, were permitted to ask a witness, on. direct examination, what Sawyer said to him about the persons composing his partnership, at a time when no one was present but the witness and Sawyer. His answer was, that he said Cross and John Sawyer were his partners. The defendant, Cross, objected to both the question and answer, and now assigns the action of the court for error. The evidence was inadmissible. The act, admission, or declaration of one partner, is not evidence to prove the partnership against the other defendants. Collyer on Part. § 776, and cases cited; 2 Greenl. on Ev. § 484.
The judgment is reversed, and the cause remanded.